        CASE 0:20-cv-02030-NEB-TNL Doc. 86 Filed 11/05/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 JAMES CARSON and ERIC LUCERO,                  Case No. 20‐CV‐2030 (NEB/TNL)

                     Plaintiff(s),

 v.                                           ORDER ON MOTION TO CERTIFY
                                            QUESTION TO MINNESOTA SUPREME
 STEVE SIMON in his official capacity as     COURT AND STAY PROCEEDINGS
 Secretary of State of the State of
 Minnesota,

                     Defendant,

 And

 ROBERT LAROSE, TERESA MAPLES,
 MARY SANSOM, GARY SEVERSON,
 and MINNESOTA ALLIANCE FOR
 RETIRED AMERICANS EDUCATION
 FUND,

              Intervenor Defendants.




       Intervenor Defendants Robert LaRose, Teresa Maples, Mary Sansom, Gary

Severson and Minnesota Alliance for Retired Americans Education Fund (the “Alliance”)

ask the Court to certify a question to the Minnesota Supreme Court. (ECF No. 78.) Under

Minnesota Law, the Court may certify a question of law to the Minnesota Supreme Court

“if the answer may be determinative of an issue” before the Court and “there is no

controlling appellate decision, constitutional provision or [Minnesota] statute.” Minn.
            CASE 0:20-cv-02030-NEB-TNL Doc. 86 Filed 11/05/20 Page 2 of 2




Stat. § 480.065. There are currently no motions pending before the Court, and no relief

presently sought by any party to the lawsuit. Accordingly, resolution of the question the

Alliance seeks to certify is not determinative of any issue before the Court.

                                     CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.       The Emergency Motion to Certify State Law Question and Stay Proceedings

                is DENIED WITHOUT PREJUDICE.



Dated: November 5, 2020                          BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                             2
